NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1




                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                                  Argued May 24, 2017
                                  Decided June 19, 2017

                                         Before

                     RICHARD A. POSNER, Circuit Judge

                     DANIEL A. MANION, Circuit Judge

                     MICHAEL S. KANNE, Circuit Judge

No. 16-1675

UNITED STATES OF AMERICA,                       Appeal from the United States District
     Plaintiff-Appellee,                        Court for the Eastern District of
                                                Wisconsin.
      v.
                                                No. 14–CR–00028
CALVIN SANDERS,
     Defendant-Appellant.                       J.P. Stadtmueller,
                                                Judge.

                                        ORDER

        The wire-fraud statute imposes a maximum sentence of twenty years’
imprisonment, or thirty years’ imprisonment if the fraud “affects a financial institution.”
18 U.S.C. § 1343. On March 25, 2014, a grand jury returned a superseding indictment
charging Calvin Sanders with the twenty-year version of the offense. On June 25, 2014,
Sanders pled guilty to this crime under a plea agreement. The district court sentenced
him to fifty-two months’ imprisonment and five years’ supervised release. (Sanders also
pled guilty to committing aggravated identity theft in violation of 18 U.S.C. § 1028A and
received a sentence of twenty-four months’ imprisonment to run consecutively to the
fifty-two-month term; this conviction and sentence are irrelevant to this appeal.)
No. 16-1675                                                                           Page 2

        On appeal, the parties jointly moved to vacate the sentence and remand for a full
resentencing under United States v. Thompson, 777 F.3d 368 (7th Cir. 2015) because the
district court did not state its reasons for imposing certain supervised-release conditions.
We granted that motion. See United States v. Sanders, No. 14-3741, Doc. 17 (7th Cir. June 3,
2015). And in accordance with Thompson, the district court altered the supervised-release
conditions, but found no reason to reevaluate the terms of the original sentence. So the
court imposed the same sentence as before.
       This sentence was illegal. A crime imposing a maximum of twenty years’
imprisonment is a Class C felony. See 18 U.S.C. § 3559(a)(3). Because Sanders’s crime was
a Class C felony, his maximum supervised-release term could not exceed three years. See
18 U.S.C. § 3583(b)(2). We agree with the parties that the court’s imposition of a five-year
term constituted plain error. See United States v. Goodwin, 717 F.3d 511, 518 (7th Cir. 2013)
(describing the plain-error standard). We accordingly reverse.
        The only remaining issue is the scope of remand: Sanders requests a full
resentencing hearing, while the government seeks a remand limited to correcting the
error. We think the government’s approach is more appropriate here. In United States v.
Parker, we held that, when determining the scope of remand, if we can identify “a
discrete, particular error that can be corrected on remand without the need for a
redetermination of other issues, the district court is limited to correcting that error.” 101
F.3d 527, 528 (7th Cir. 1996). Here, the only task remaining is to modify the judgment to
reflect a three-year supervised-release term—the maximum term for supervised release.
The district judge has twice now imposed what he believed to be the maximum
allowable supervised-release term.
       For these reasons, Sanders’s sentence is VACATED insofar as it calls for a
five-year supervised-release term, and the case is REMANDED to the district court with
instruction to modify the judgment to reflect a three-year supervised-release term.